McLAUTHLIN, Judge
(concurring in the result):
I agree with the way the panel treated appellant’s submissions under United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), in this case and write separately only to address any suggestion in the lead opinion that the same treatment will be required in all future cases. This panel was forced to take extreme measures to deal with a most unusual situation. Only after becoming inundated with appellant’s “Grostefon matters” did the panel finally take its drastic step. I do not think the panel acted improperly or ran afoul of Grostefon under the circumstances, but I do not feel this panel’s means of dealing with an exception should become the routine.
RIVES, Judge, joined by Senior Judge